Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 02/09/2022.
Claims 1, 3, 26 and 51 have been amended.
Claims 5-7, 10-11, 13, 15, 18, 20-24, 27-28, 30, 32, 34-36, 38, 40, 43, 45-48 and 50 have been cancelled.
Claims 1-4, 8-9, 12, 14, 16-17, 19, 25-26, 29, 31, 33, 37, 39, 41-42, 44, 49 and 51 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8-9, 12, 14, 16-17, 19, 25-26, 29, 31, 33, 37, 39, 41-42, 44, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 8,855,389 B1) in view of Simkins (US 8,854,366 B1) further in view of Shalayev (US 2019/0290361 A1).
Claim 1:
Hoffmann discloses a computer-implemented bone-implant system evaluation method for application of mesh analysis of a bone-implant system for evaluation of performance of a bone-implant system for an implant implanted within the bone structure at an anatomical site (See mesh of surrounding material (column 4, line 49 to column 5, line 8), simulated bone material properties (column 6, line 45 to column 7, line 7) and in [column 21, line 59 to column 22, line 12,] where landmark points can be on outer and/or inner surfaces of cortical bone, and may also include internal points based on density of the internal trabecular bone. Also, see meshing techniques and knowledge of finite element meshing techniques are taught in column 4, lines 8-31, where needed technology was established early in column 3, lines 36-46. See Fig. 1-2, Fig. 4a-4b and Fig. 8.), said method comprising:
(i)    receiving a set of bone structure data set, wherein set of bone structure data includes data indicative of the bone structure at an anatomical site (Taught in column 4, lines 17-38, column 9, lines 3-11 as received digital medical image of the patient's bone or portion of bone. See Fig. 4A (Item 105));
(ii)    inputting an implant data set and inputting the position of the implant data set, wherein the implant is selected based upon the biomechanical requirements for the anatomical site and the position and of the implant data set is indicative of the position of the implant with respect to the anatomical site, wherein implant data set includes data representative of the geometry and materials properties of the implant (With data set based on patient’s personal information such as geometry of the bone and location of surgical site, see scanned CT images received (Column 9, lines 3-11) and masking the bone of interest containing geometric features (column 9, lines 12-24 and lines 33-37.). Also see appropriate size as an implant data set mentioned in column 16, lines 9-21. The positioning of the digital model for a specified implant (column 4, lines 39-48) with respect to the anatomical surgical site the patient characteristics such as bone geometry and density (column 4, lines 27-31).); 
and wherein said plurality of bone data nodes of said mesh trabecular model are free to interact with any neighboring bone data nodes upon contact within the mesh trabecular bone model (See a bone data nodal process in [column 5, line 63 to column 6, line 4, column 23, lines 6-25] The two resulting patient-specific finite element meshes can be mathematically joined using standard node-to-plane constraint elements applied at the cut plane or any equivalent means. Material properties can then be applied to all non-implant finite elements using the HU gray scale data in the CT scans. Neighboring bone data is taught as surrounding materials, adjacent bone tissue to the implant in column 10, lines 32-55, column 12, lines 41-54.).
creating a bone-implant model (The trabecular bone-implant model at the anatomical site as mentioned in column 4, lines 32-38, column 21, line 59 to column 22, line 11.), wherein said mesh model comprises a plurality of nodes which represents said trabecular bone at the anatomical site, and wherein the nodes are free to interact with any neighboring nodes upon contact within the mesh model (See mesh of surrounding material (column 4, line 49 to column 5, line 8), simulated bone material properties (column 6, line 45 to column 7, line 7) and in [column 21, line 59 to column 22, line 12,] where landmark points can be on outer and/or inner surfaces of cortical bone, and may also include internal points based on density of the internal trabecular bone.);
(iv)    determining a biomechanical result based upon computer simulated loading of the bone-implant system based upon mesh analysis of the bone-implant model, wherein the biomechanical result includes data based on the displacement of the implant relative to the bone of bone-implant model (Taught in [Abstract, column 6, line 57-61] a bone-implant system using finite element analysis of a patient's 3D medical image, including automated biomechanical analysis of bone-implant systems for use in surgical planning, where material properties of the bone implant with applied force/loads analysis, displacement and boundary conditions is taught in [column 12, line 55 to column 13, line 2] An example of such is the overall displacement of the implant under a given applied force to the implant, a quantitative measure of implant stability.).
Simkins further teaches mesh free analysis and by utilization of a mesh-free analysis method (See Abstract, Fig. 4, column 2, line 51-65 where the geometry may also be carried out using a meshfree method chosen from the following group: the Reproducing Kernel Particle Method, the Element-Free Galerkin Method, the hp-Cloud method, the Smoothed particle hydrodynamics Method, the Diffuse Element Method, the Dissipative Particle Dynamics Method, the Finite Pointset Method, the Natural Element Method, the Material Point Method, the Meshless local Petrov Galerkin Method, the Moving Particle Semi-Implicit Method, the Generalized Finite Difference Method, Particle-in-Cell Method, the Moving Particle Finite Element Method, the Finite Cloud Method, the Boundary Node Method, the Boundary Cloud Method, the Method of Fundamental Solution, the Method of Particular Solution, the Method of Finite Spheres, and the Discrete Vortex Method.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann to have mesh-free analysis, as taught by Simkins, to apply smooth, analytical geometry to implant designs.
Although Hoffman and Simkin teach mesh-free analysis of a trabecular bone and neighboring nodes representing the trabecular bone at an anatomical site as mentioned above, Shaylayev further teaches creating a bone implant model with a mesh analysis of the trabecular bone at the anatomical site of the bone formed from bone structure data set from meshed trabecular bone analysis comprising bone data to include material properties of the trabecular bone, interacting with neighboring surface bone data when in contact with the mesh-free trabecular bone structure OR:
(iii) creating a bone-implant model, wherein said bone implant-model includes a mesh trabecular bone model representative of trabecular bone at the anatomical site (Virtual bone or joint models (P0007) can be designed such as exemplary vertebrae model and spine model shown in Fig. 9A-9F, mentioned in P0017, P0073. See implants with or without mesh surfaces in P0026. User can interactively show and augment, stress loads and levels of bone density regions of a bone during implant design and robotic surgery mentioned in P0074-P0075.) wherein the bone-implant model is formed from the bone structure data set from step (i), wherein said mesh trabecular bone model is an analytical model which comprises a plurality of bone data which represents said trabecular bone at the anatomical site and which includes material properties of said trabecular bone, (See P0022, the image data set used to generate 3D bone model captured from computed tomography (CT), dual-energy x-ray absorptiometry (DEXA), magnetic resonance imaging (MRI), X-ray scans, ultrasound, or a combination (P0022), and material properties such as bone mineral density and microarchitecture data, as material properties are taught in [P0024-P0025] A 3-D DEXA image data set can generate the bone model having the T-score or Z-score values bone density values incorporated directly therein. Other methods of incorporating bone density data includes the fusion of multiple image data sets to map the bone property data from one image data set to another (e.g. multi-view 2-D DEXA density values mapped to bone topology generated from a CT scan). Also see exemplary anatomical site as a hemi-pelvis 120 having a degenerated acetabular cup shown in Fig. 5 (Sheet 6 of 11), mentioned in P0061.), and the implant data set from step (ii), and wherein the mesh model of trabecular bone is indicative of the trabecular bone structure of the bone structure at the anatomical site (See [P0026] The generic implant models may have modifiable surface where the user can extrude or cut-out portions of the generic implant to generate the initial implant design. In another embodiment, the GUI includes tools to design the initial implant without a generic implant model. Splines, lines and generic shapes with or without modifiable meshed surfaces are used to define the geometry of the implant model to replace the region to be removed.  Also, see matched surface of the implant mentioned in P0044, P0057 and implant mating curvature of a skull in P0058.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffman and Simkin to have creating a bone implant model by utilization of a mesh analysis method with a mesh trabecular bone at the anatomical site of the bone formed from bone structure data set from meshed trabecular bone analysis comprising bone data to include material properties of the trabecular bone, interacting with surface bone data when in contact with the meshed trabecular bone structure, as taught by Shalayev, to harvest bone graft to the donor site to precisely match the geometry of the final implant.
Claim 2:
Hoffmann further discloses:
wherein the bone structure data is acquired from a surgical site of a subject and the bone-implant model is a subject specific bone-implant model (Taught as implant analysis of biomechanical stability, adjacent tissue in column 5, lines 23-27, column 18, lines 18-34.).
Claim 4:
Shalayev further teaches:
wherein the bone structure data is acquired from a pre-existing data set and wherein said pre-existing data is non-subject specific and wherein the bone-implant model is non-subject specific wherein the pre-existing data set is selected based upon a correlation of subject data and data of the pre-existing data set, (Taught in P0026, where size, type, geometry and position are taken from the initial implant model.).
and wherein the subject data includes data selected from the group including surgical site location, geometrical properties of the bone at the surgical site, mechanical properties of the bone at the surgical site, subject age, subject gender, subject activity level or combinations thereof (Taught as the user designs the initial implant using a library of generic implant models labelled by manufacturer type and size (P0026), where Bone quality is a function of bone density, bone microarchitecture, and in specific embodiments, loading conditions experienced on the surrounding bone after implant placement that may prompt bone remodeling and affect bone density. A bone density metric such as a degree of brightness, numbers, or shading may indicate potential stability regions at a macroscopic scale (i.e. a majority of the bone model in view mentioned in P0027.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann and NLM to integrate non-subject specific and subject data as pre-existing data, as taught by Shalayev, to save time utilize robust data for a better implant match.
Claim 8:
Hoffmann further discloses wherein the bone structure data is acquired by way of a bone imaging technique selected from the group include X-ray, Computer Tomography (CT) scan, Magnetic Resonance Imaging (MRI), Bone Mineral Density (BMD) scan including byway of Dual Energy E-Ray Absorption (DEXA) (With data set based on patient’s personal information such as geometry of the bone and location of surgical site, see scanned CT images received (Column 9, lines 3-11) , digital x-ray and MRI images (column 4, lines 32-38).).
Claim 9:
Hoffmann further discloses wherein the material properties of the trabecular bone for the mesh-free model of trabecular bone are determined from data acquired by said bone imaging technique or are acquired from a library of pre-existing data and based on statistical analysis (See column 21, line 59 to column 22, line 12, where landmark points serve as bone imaging technique with data set based on patient’s personal information such as geometry of the bone and location of surgical site, see scanned CT images received (Column 9, lines 3-11) , digital x-ray and MRI images (column 4, lines 32-38).).
Claim 12:
Hoffmann further discloses wherein the implant data set is selected from a plurality of implant data sets, and wherein each implant data set of said plurality of implant data sets includes data indicative of implant type and variances thereof including implant design, implant size, implant geometry and combinations thereof, and wherein the biomechanical result provides a surgical report indicative of the appropriateness of the implant defined by the implant data set for said biomechanical requirements for the anatomical site (Taught in column 5, lines 9-19, column 13, lines 22-28 as results of analysis and patient-specific finite element analysis put in a medical report. Also see column 6, lines 9-27.).
Claim 14:
Hoffmann further discloses wherein steps (ii), (iii) and (iv) are repeated automatically until a requisite implant data set is determined and a preferable implant positioning is obtained which provides said biomechanical requirements based on redefined parameters, and wherein upon a requisite implant data set being determined, an implant recommendation report is provided, wherein said implant recommendation report includes one or more of implant type, implant size, implant configuration, implant positioning, and combinations thereof (Taught as repeating an entire analysis and calibrating (column 18, lines 39 to column 19, line 1) with exemplary implants using screws.).
Claim 16:
Hoffmann further discloses wherein the method provides for assistance in implant design, wherein a first implant data set is input and the position of the first implant data set is input such that the implant is positioned at a first anatomical position, and wherein the biomechanical result includes mechanical data (Taught as comparing the biomechanical performance of a variety of different implant designs and mechanical data in [column 19, lines 22-61], where the variety of different implants could represent variations in design of a given implant, e.g. different values of a diameter, screw pitch, thickness, width, length, taper angle, any other geometric property, or a material property, and the like.).
Claim 17:
Hoffmann further discloses wherein the biomechanical result includes mechanical includes data in relation to the bone, the implant or the bone and the implant, including at least one of stress, strain, deflection or displacement data (See [column 6, line 47-61] the use of a panel of virtual stress testing studies in a clinical setting for the purposes of surgical planning, wherein a number of pre-defined-different surgical options are analyzed by altering the patient-specific finite element model in a variety of ways. Also see stress of adjacent bones in column 15, lines 50-63 and overall implant displacement in column 12, line 55 to column 13, line 2.).
Claim 19:
Hoffmann further discloses wherein the implant is a component of a bone fixation system, hip screws, dynamic hip screws, pedicle screw, screws, plates, rods, plate/screw assemblies, wires, bars, a prosthesis or component of a prosthesis system, total or partial hip replacements, knee implants include total knee replacement implants, partial knee replacements, shoulder implant prostheses including full and partial joint replacement prostheses, spinal fusion system and the like (See [column 6, lines 9-27] the technique can be applied in a fully automated fashion to a bone of any size or shape. For the same reason, the technique can also be applied to many clinical situations, e.g. artificial hip and knee implants, pedicle screws, fracture fixation plates and pins, various types of screws, and the various forms of inter-vertebral spinal fusion devices.).
Claim 25:
Simkins further teaches wherein the mesh free analysis is selected from the group including mesh-free systems including Smoothed Particle Hydrodynamics (SPH), Element-Free Galerkin (EFG), Reproducing Kernel Particle Method (RKPM) and Discrete Element Method (DEM) (See Abstract, Fig. 4, column 2, line 51-65 where the geometry may also be carried out using a meshfree method chosen from the following group: the Reproducing Kernel Particle Method, the Element-Free Galerkin Method, the hp-Cloud method, the Smoothed particle hydrodynamics Method, the Diffuse Element Method, the Dissipative Particle Dynamics Method, the Finite Pointset Method, the Natural Element Method, the Material Point Method, the Meshless local Petrov Galerkin Method, the Moving Particle Semi-Implicit Method, the Generalized Finite Difference Method, Particle-in-Cell Method, the Moving Particle Finite Element Method, the Finite Cloud Method, the Boundary Node Method, the Boundary Cloud Method, the Method of Fundamental Solution, the Method of Particular Solution, the Method of Finite Spheres, and the Discrete Vortex Method.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann and Shalayev to have mesh-free systems, as taught by Simkins, to apply smooth, analytical geometry to implant designs.
Claim 26:
Hoffmann discloses a system for computer-implemented bone-implant system evaluation for evaluation of performance of a bone-implant system for an implant implanted within the bone structure of a subject at an anatomical site using mesh analysis of a bone-implant system, wherein the system includes a bone structure input interface, an implant data set input interface, a processor in communication with the bone structure data input module and in communication with the implant data set input interface, and a data output module in communication with the processor (See system processor in column 24, lines 40-51 and user interface in column 25, line 10. Meshing techniques and knowledge of finite element meshing techniques are taught in column 4, lines 8-31, where needed technology was established early in column 3, lines 36-46. See Fig. 1-2, Fig. 4a-4b, Fig. 8 and software construes modules in column 9, lines 12-29, column 21, lines 4-15.), wherein
the bone structure data input module receives at least one set of bone structure data, wherein set of subject data includes data indicative of the bone structure of the subject at an anatomical site (Taught in column 4, lines 17-38, column 9, lines 3-11 as received digital medical image of the patient's bone or portion of bone. See Fig. 4A (Item 105));
the implant data module receives at least one implant data set and receives data indicative of the position of the implant with respect to the anatomical site, wherein the implant is based upon the biomechanical requirements for the anatomical site, and wherein implant data set includes data representative of the geometry and materials properties of the implant (With data set based on patient’s personal information such as geometry of the bone and location of surgical site, see scanned CT images received (Column 9, lines 3-11) and masking the bone of interest containing geometric features (column 9, lines 12-24 and lines 33-37.). Also see appropriate size as an implant data set mentioned in column 16, lines 9-21. The positioning of the digital model for a specified implant (column 4, lines 39-48) with respect to the anatomical surgical site the patient characteristics such as bone geometry and density (column 4, lines 27-31).);
the processor receives bone structure data from the bone structure data input module and receives implant data from the implant data input interface (With bone structure data acquired by way of a bone imaging technique, see patient CT scan, Fig. 4a (Item 106), column 8, line 64 to column 9, line 11.), and
creating a bone-implant model (The trabecular bone-implant model at the anatomical site as mentioned in column 4, lines 32-38, column 21, line 59 to column 22, line 11.), and wherein said mesh trabecular bone model is an analytical model which comprises a plurality of bone data nodes which represents said trabecular bone at the anatomical site, and wherein said plurality of bone data nodes of said mesh trabecular model are free to interact with any neighboring bone data nodes upon contact within the mesh trabecular bone model (See mesh of surrounding material (column 4, line 49 to column 5, line 8), simulated bone material properties (column 6, line 45 to column 7, line 7) and in [column 21, line 59 to column 22, line 12,] where landmark points can be on outer and/or inner surfaces of cortical bone, and may also include internal points based on density of the internal trabecular bone.);
wherein the processor provides output data to the output module, wherein the output data include a biomechanical result based upon physiological loading of the bone-implant system based upon mesh analysis of the bone-implant model, wherein the biomechanical result includes data based on the displacement of the implant relative to the bone of bone-implant model (Taught in [Abstract, column 6, line 57-61] a bone-implant system using finite element analysis of a patient's 3D medical image, including automated biomechanical analysis of bone-implant systems for use in surgical planning, where material properties of the bone implant with applied force/loads analysis, displacement and boundary conditions is taught in [column 12, line 55 to column 13, line 2] An example of such is the overall displacement of the implant under a given applied force to the implant, a quantitative measure of implant stability.).
Simkins further teaches mesh free analysis and by utilization of a mesh-free analysis method (See Abstract, Fig. 4, column 2, line 51-65 where the geometry may also be carried out using a meshfree method chosen from the following group: the Reproducing Kernel Particle Method, the Element-Free Galerkin Method, the hp-Cloud method, the Smoothed particle hydrodynamics Method, the Diffuse Element Method, the Dissipative Particle Dynamics Method, the Finite Pointset Method, the Natural Element Method, the Material Point Method, the Meshless local Petrov Galerkin Method, the Moving Particle Semi-Implicit Method, the Generalized Finite Difference Method, Particle-in-Cell Method, the Moving Particle Finite Element Method, the Finite Cloud Method, the Boundary Node Method, the Boundary Cloud Method, the Method of Fundamental Solution, the Method of Particular Solution, the Method of Finite Spheres, and the Discrete Vortex Method.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann to have mesh-free analysis, as taught by Simkins, to apply smooth, analytical geometry to implant designs.
	Although Hoffman and Simkins teach mesh-free analysis of a trabecular bone and neighboring nodes representing the trabecular bone at an anatomical site as mentioned above, Shaylayev further teaches creating a bone implant model with a meshed trabecular bone at the anatomical site of the bone formed from bone structure data set from meshed trabecular bone analysis comprising bone data to include material properties of the trabecular bone, interacting with surface bone data when in contact with the meshed trabecular bone structure OR:
wherein the processor creates a bone-implant model wherein said bone implant-model includes a mesh trabecular bone model representative of trabecular bone at the anatomical site (Virtual bone or joint models (P0007) can be designed such as exemplary vertebrae model and spine model shown in Fig. 9A-9F, mentioned in P0017, P0073. See implants with or without meshed surfaces in P0026.) wherein the bone-implant model is formed from the at least one bone structure data set from and from the at least one implant data set, and wherein the mesh trabecular bone model of trabecular bone is indicative of the trabecular bone structure of the bone structure at the anatomical site and which includes material properties of said trabecular bone, (See P0022, the image data set used to generate 3D bone model captured from computed tomography (CT), dual-energy x-ray absorptiometry (DEXA), magnetic resonance imaging (MRI), X-ray scans, ultrasound, or a combination (P0022), and material properties such as bone mineral density and microarchitecture data, as material properties are taught in [P0024-P0025] A 3-D DEXA image data set can generate the bone model having the T-score or Z-score values bone density values incorporated directly therein. Other methods of incorporating bone density data includes the fusion of multiple image data sets to map the bone property data from one image data set to another (e.g. multi-view 2-D DEXA density values mapped to bone topology generated from a CT scan). Also see exemplary anatomical site as a hemi-pelvis 120 having a degenerated acetabular cup shown in Fig. 5 (Sheet 6 of 11), mentioned in P0061.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann to have creating a bone implant model by utilization of a meshed analysis method with a meshed trabecular bone at the anatomical site of the bone formed from bone structure data set from meshed trabecular bone analysis comprising bone data to include material properties of the trabecular bone, interacting with surface bone data when in contact with the meshed trabecular bone structure, as taught by Shalayev, to harvest bone graft to the donor site to precisely match the geometry of the final implant.
Claim 29:
Hoffmann further discloses wherein the bone structure data is acquired from a pre-existing data set and wherein said preexisting data is non-subject specific bone structure data and wherein the bone-implant model is non-subject specific, and wherein the system further includes a data store in communication with the processor and carries said a pre-existing data set (Taught as application, communicating means in column 27, lines 1-10, where a pre-constructed non-patient-specific bone implant finite element mesh, taken from a library of such pre-constructed meshes, is converted into a patient-specific bone implant finite element model is also taught in [column 4, lines 17-31].).
Claim 31:
Shalayev further teaches:
wherein the subject data includes data selected from the group including surgical site location, geometrical properties of the bone at the surgical site, mechanical properties of the bone at the surgical site or combinations thereof, subject age, subject gender, subject activity level or combinations thereof, (Taught in P0026, where mechanical properties such as size, type, geometry and position are taken from the initial implant model.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann and NLM to have subject data as pre-existing data, as taught by Shalayev, to save time utilize robust data for a better implant match.
Claim 33:
Hoffmann further discloses wherein the bone structure data is data acquired by way of a bone imaging technique, and wherein the material properties of the trabecular bone for the mesh-free model of trabecular bone are determined from data acquired by said bone imaging technique (See mesh of surrounding material (column 4, line 49 to column 5, line 8), simulated bone material properties (column 6, line 45 to column 7, line 7) and in [column 21, line 59 to column 22, line 12,]where landmark points can be on outer and/or inner surfaces of cortical bone, and may also include internal points based on density of the internal trabecular bone.).
Claim 37:
Hoffmann further discloses wherein the implant data set is selected from a plurality of implant data sets, and wherein each implant data set of said plurality of implant data sets includes data indicative of implant type and variances thereof including implant design, implant size, implant geometry and combinations thereof, and wherein the biomechanical result is a surgical report indicative of the appropriateness of the implant defined by the implant data set for said biomechanical requirements for the anatomical site (Taught in column 5, lines 9-19, column 13, lines 22-28 as results of analysis and patient-specific finite element analysis put in a medical report. Also see column 6, lines 9-27.).
Claim 39:
Hoffmann further discloses wherein the processor selects an implant data set from a plurality of implant data sets and determines the mechanical properties of the bone, implant or bone and implant based on the displacement of the implant repetitively and automatically until a requisite implant data set is determined (Taught as repeating an entire analysis and calibrating (column 18, lines 39 to column 19, line 1) with exemplary implants using screws.) and a preferable implant positioning is obtained which provides said biomechanical requirements based on predefined design parameters, and wherein upon a requisite implant data set being determined, a biomechanical report is provided by the processor which include an implant recommendation report, wherein said implant recommendation report includes one or more of implant type, implant size, implant configuration, implant positioning, and combinations thereof (Taught in [Abstract, column 6, line 57-61] a bone-implant system using finite element analysis of a patient's 3D medical image, including automated biomechanical analysis of bone-implant systems for use in surgical planning, where material properties of the bone implant with applied force/loads analysis, displacement and boundary conditions is taught in [column 12, line 55 to column 13, line 2] An example of such is the overall displacement of the implant under a given applied force to the implant, a quantitative measure of implant stability.).
Claim 41:
Shalayev further teaches:
wherein the system provides for assistance in implant design, wherein a first implant data set is input and the position of the first implant data set is input such that the implant is positioned at a first anatomical position, and wherein the biomechanical result includes mechanical data, (Taught in P0026, where mechanical properties such as size, type, geometry and position are taken from the initial implant model.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann and NLM to have subject data as pre-existing data, as taught by Shalayev, to save time utilize robust data for a better implant match.
Claim 42:
Hoffmann further discloses wherein the biomechanical result includes mechanical includes data in relation to the bone, the implant or the bone and the implant, including at least one of stress, strain, deflection or displacement data (Taught in [Abstract, column 6, line 57-61] a bone-implant system using finite element analysis of a patient's 3D medical image, including automated biomechanical analysis of bone-implant systems for use in surgical planning, where material properties of the bone implant with applied force/loads analysis, displacement and boundary conditions is taught in [column 12, line 55 to column 13, line 2] An example of such is the overall displacement of the implant under a given applied force to the implant, a quantitative measure of implant stability.).
Claim 44:
Hoffmann further discloses wherein the implant is a component of a bone fixation system, hip screws, dynamic hip screws, pedicle screw, screws, plates, rods, plate/screw assemblies, wires, bars, a prosthesis, component of a prosthesis system, hip replacement prostheses for hip joints which may be total or partial hip replacements, knee implants include total knee replacement implants, partial knee replacements, shoulder implant prostheses including full and partial joint replacement prostheses, spinal fusion system and the like (See [column 6, lines 9-27] the technique can be applied in a fully automated fashion to a bone of any size or shape. For the same reason, the technique can also be applied to many clinical situations, e.g. artificial hip and knee implants, pedicle screws, fracture fixation plates and pins, various types of screws, and the various forms of inter-vertebral spinal fusion devices.).
Claim 49:
Simkins further teaches wherein the mesh free analysis process is selected from the group including mesh-free systems including Smoothed Particle Hydrodynamics (SPH), Element-Free Galerkin (EFG), Reproducing Kernel Particle Method (RKPM) and Discrete Element Method (DEM) (See Abstract, Fig. 4, column 2, line 51-65 where the geometry may also be carried out using a meshfree method chosen from the following group: the Reproducing Kernel Particle Method, the Element-Free Galerkin Method, the hp-Cloud method, the Smoothed particle hydrodynamics Method, the Diffuse Element Method, the Dissipative Particle Dynamics Method, the Finite Pointset Method, the Natural Element Method, the Material Point Method, the Meshless local Petrov Galerkin Method, the Moving Particle Semi-Implicit Method, the Generalized Finite Difference Method, Particle-in-Cell Method, the Moving Particle Finite Element Method, the Finite Cloud Method, the Boundary Node Method, the Boundary Cloud Method, the Method of Fundamental Solution, the Method of Particular Solution, the Method of Finite Spheres, and the Discrete Vortex Method.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant before the filing date of the invention to modify the method, software and system of Hoffmann and Shalayev to have mesh-free systems, as taught by Simkins, to apply smooth, analytical geometry to implant designs.
Claim 51:
Hoffmann discloses a computerized system for implementing evaluation of a bone-implant system, said computerized system, using mesh analysis of the bone-implant system for evaluation of performance of the bone-implant system for an implant implanted within the bone structure at an anatomical site, said computerized system including at least one of a processor module, an input/output module, and an interface module (See system processor in column 24, lines 40-51 and user interface in column 25, line 10. Meshing techniques and knowledge of finite element meshing techniques are taught in column 4, lines 8-31, where needed technology was established early in column 3, lines 36-46. See Fig. 1-2, Fig. 4a-4b, Fig. 8 and software construes modules in column 9, lines 12-29, column 21, lines 4-15.), and the system is configured for performing the steps of:
(i)    receiving by the input/output module a set of bone structure data set, wherein set of bone structure data includes data indicative of the bone structure at an anatomical site (Taught in column 4, lines 17-38, column 9, lines 3-11 as received digital medical image of the patient's bone or portion of bone. See Fig. 4A (Item 105));
(ii)    receiving an implant data set and inputting the position of the implant data set input/output module, wherein the implant is selected based upon the biomechanical requirements for the anatomical site and the position and of the implant data set is indicative of the position of the implant with respect to the anatomical site, wherein implant data set includes data representative of the geometry and materials properties of the implant (With data set based on patient’s personal information such as geometry of the bone and location of surgical site, see scanned CT images received (Column 9, lines 3-11) and masking the bone of interest containing geometric features (column 9, lines 12-24 and lines 33-37.). The positioning of the digital model for a specified implant (column 4, lines 39-48) with respect to the anatomical surgical site the patient characteristics such as bone geometry and density (column 4, lines 27-31).); and
and wherein said plurality of bone data nodes are free to interact with any neighboring bone data nodes upon contact with in the mesh trabecular bone model (See a bone data nodal process in [column 5, line 63 to column 6, line 4, column 23, lines 6-25] The two resulting patient-specific finite element meshes can be mathematically joined using standard node-to-plane constraint elements applied at the cut plane or any equivalent means. Material properties can then be applied to all non-implant finite elements using the HU gray scale data in the CT scans. Neighboring bone data is taught as surrounding materials, adjacent bone tissue to the implant in column 10, lines 32-55, column 12, lines 41-54.).
(iv)    determining by the processor module a biomechanical result based upon computer simulated loading of the bone-implant system based upon mesh analysis of the bone-implant model, wherein the biomechanical result includes data based on the displacement of the implant relative to the bone of bone-implant model (Taught in [Abstract, column 6, line 57-61] a bone-implant system using finite element analysis of a patient's 3D medical image, including automated biomechanical analysis of bone-implant systems for use in surgical planning, where material properties of the bone implant with applied force/loads analysis, displacement and boundary conditions is taught in [column 12, line 55 to column 13, line 2] An example of such is the overall displacement of the implant under a given applied force to the implant, a quantitative measure of implant stability.).
Simkins further teaches mesh-free analysis and by utilization of a mesh-free analysis method (See Abstract, Fig. 4, column 2, line 51-65 where the geometry may also be carried out using a meshfree method chosen from the following group: the Reproducing Kernel Particle Method, the Element-Free Galerkin Method, the hp-Cloud method, the Smoothed particle hydrodynamics Method, the Diffuse Element Method, the Dissipative Particle Dynamics Method, the Finite Pointset Method, the Natural Element Method, the Material Point Method, the Meshless local Petrov Galerkin Method, the Moving Particle Semi-Implicit Method, the Generalized Finite Difference Method, Particle-in-Cell Method, the Moving Particle Finite Element Method, the Finite Cloud Method, the Boundary Node Method, the Boundary Cloud Method, the Method of Fundamental Solution, the Method of Particular Solution, the Method of Finite Spheres, and the Discrete Vortex Method.).
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann to have mesh-free analysis, as taught by Simkins, to apply smooth, analytical geometry to implant designs.
Although Hoffman teaches mesh analysis of a trabecular bone and neighboring nodes representing the trabecular bone at an anatomical site as mentioned above, Shaylayev further teaches creating a bone implant model with a meshed trabecular bone at the anatomical site of the bone formed from bone structure data set from meshed trabecular bone analysis comprising bone data to include material properties of the trabecular bone, interacting with neighboring surface bone data when in contact with the meshed trabecular bone structure OR:
 (iii) creating a bone-implant model by the processor module, wherein said bone implant-model includes a mesh trabecular bone model representative of trabecular bone at the anatomical site (Virtual bone or joint models (P0007) can be designed such as exemplary vertebrae model and spine model shown in Fig. 9A-9F, mentioned in P0017, P0073. See implants with or without mesh surfaces in P0026. User can interactively show and augment, stress loads and levels of bone density regions of a bone during implant design and robotic surgery mentioned in P0074-P0075.) wherein the bone-implant model is formed from the bone structure data set from step (i) and the implant data set from step (ii), and wherein the mesh trabecular bone model of trabecular bone is indicative of the trabecular bone structure of the bone structure at the anatomical site (See [P0026] The generic implant models may have modifiable surface where the user can extrude or cut-out portions of the generic implant to generate the initial implant design. In another embodiment, the GUI includes tools to design the initial implant without a generic implant model. Splines, lines and generic shapes with or without modifiable meshed surfaces are used to define the geometry of the implant model to replace the region to be removed.  Also, see matched surface of the implant mentioned in P0044, P0057 and implant mating curvature of a skull in P0058.) and wherein said mesh model is an analytical model which comprises a plurality of bone data nodes which represents said trabecular bone at the anatomical site and which includes material properties of said trabecular bone, (See P0022, the image data set used to generate 3D bone model captured from computed tomography (CT), dual-energy x-ray absorptiometry (DEXA), magnetic resonance imaging (MRI), X-ray scans, ultrasound, or a combination (P0022), and material properties such as bone mineral density and microarchitecture data, as material properties are taught in [P0024-P0025] A 3-D DEXA image data set can generate the bone model having the T-score or Z-score values bone density values incorporated directly therein. Other methods of incorporating bone density data includes the fusion of multiple image data sets to map the bone property data from one image data set to another (e.g. multi-view 2-D DEXA density values mapped to bone topology generated from a CT scan). Also see exemplary anatomical site as a hemi-pelvis 120 having a degenerated acetabular cup shown in Fig. 5 (Sheet 6 of 11), mentioned in P0061.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 8,855,389 B1) in view of Simkins (US 8,854,366 B1) in view of Shalayev (US 2019/0290361 A1) further in view of National Library of Medicine (NLM), Contralateral elbow radiographs can reliably diagnose radial head implant overlengthing).
Claim 3:
National Library of Medicine (NLM) further teaches:
wherein the bone structure data is acquired from the contralateral side of the surgical site of a subject and the bone-implant model is a subject specific bone-implant model.
NLM teaches that it is known in the art of implant design before the filing date of the invention to have the contralateral side of the surgical site of a subject to determine if radiographs of the contralateral elbow could be used to diagnose, and provide a valid estimate of the magnitude of, implant overlengthening. See study in [Methods, Results and Conclusions] Radiographic measurements were performed by two examiners blinded to the implant size to determine if radiographs of the contralateral elbow could be used to diagnose, and provide a valid estimate of the magnitude of, implant overlengthening.
Therefore, it would have been obvious to one of ordinary skill in the art of implant design before the filing date of the invention to modify the method, software and system of Hoffmann, Shalayev and Archer to have the contralateral side of the surgical site of a subject, as taught by NLM, to determine if radiographs of the contralateral elbow could be used to diagnose, and provide a valid estimate of the magnitude of, implant overlengthening.

Response to Arguments
Applicant’s arguments that the Hoffman reference does not disclose “the key phenomena, utilizing FEA for modeling of trabecular bone …”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (i) fragmentation of trabecular bone tissue; (ii) destructive compaction of trabecular bone tissue to the degree that the prior trabecular structure is effectively destroyed; and (iii) redistribution of fragments of fragmented bone to locations distant from their original anatomical locations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that the Hoffman and Shalayev references do not teach a “mesh-free” method. Applicant’s arguments have been fully considered and are persuasive. However, upon further consideration, the Examiner has entered a new rejection under 35 USC § 103 and applied art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        05/11/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686